 

Exhibit 10.4

[g201708050537269532012.jpg]

International Swaps and Derivatives Association, Inc.

 

REGULATORY MARGIN SELF-DISCLOSURE LETTER

published on June 30, 2016

by the International Swaps and Derivatives Association, Inc.

 

 

 

Various jurisdictions are implementing regulatory margin requirements for
uncleared derivatives transactions based on the framework published by the Basel
Committee on Banking Supervision and the International Organization of
Securities Commissions.1  Regulatory margin requirements based on the BCBS-IOSCO
Framework have been proposed or adopted in (i) Canada, (ii) the European Union,
(iii) Japan, (iv) Switzerland, and (v) the United States, and it is expected
that other jurisdictions will propose and adopt similar requirements.  This Self
Disclosure Letter is intended to provide market participants with a standard
form for providing counterparties with information necessary to determine if and
when compliance with one or more of these new regulatory margin regimes will be
required.  The information provided in this Letter is being provided solely for
making such determinations.

Capitalized terms used in this Letter are defined in Appendices I-VI.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

See Margin requirements for non-centrally cleared derivatives (Mar. 2015)
(“BCBS-IOSCO Framework”), available at https://www.bis.org/bcbs/publ/d317.htm.

Copyright © 2016 by the International Swaps and Derivatives Association, Inc.

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

1.  GENERAL BIOGRAPHICAL INFORMATION

3

 

 

2.  CANADA INFORMATION

4

 

 

3.  EU INFORMATION

7

 

 

4.  JAPAN INFORMATION

12

 

 

5.  SWITZERLAND INFORMATION

15

 

 

6.  UNITED STATES INFORMATION

19

 

Instructions:

Section 1 of this Self-Disclosure Letter (the “Letter”) requests general
information about the market participant on whose behalf this Letter will be
delivered (referred to herein as “Principal”).  Section 1 is intended to be
completed by all users of this Letter.

The remaining sections of this Letter request jurisdiction or regulator-specific
information.  The sections that should be completed on behalf of Principal when
delivering this Letter to another market participant (referred to herein as
“Recipient”) will depend on the jurisdiction and regulatory status of both
Recipient and Principal.

For example, if this Letter is being delivered to a Recipient that is an “FC”
(as defined in Article 2(8) of Regulation (EU) No 648/2012), such Recipient will
likely need the information requested in the EU section of this Letter to
determine whether and how the Draft EU Margin Requirements apply to the
particular relationship between Principal and Recipient.  At the same time, if
Principal is itself an FC, Recipient will likely need this information for its
own purposes, including (if it is regulated in a different jurisdiction)
potential application of substituted compliance and other rules.

Thus, when preparing to fill out this Letter for particular Recipients, market
participants should consider obtaining instructions from the Recipient ahead of
time if it is not clear which jurisdictional sections the Recipient needs
completed.  Market participants should complete at least those sections of this
Letter that are for jurisdictions that they have been informed or otherwise have
reason to conclude are jurisdictions in which the Recipient is generally
regulated for purposes of uncleared derivatives margin.  In addition, market
participants that are subject to direct regulation under the uncleared
derivatives margin rules of one or more jurisdictions should complete the
sections of the Letter that relate to those jurisdictions.  Please note that the
regulatory margin requirements of more than one jurisdiction may be applicable
to a market participant.

If you are unsure of whether any particular section will apply to Principal’s
relationship with a Recipient, you should contact the applicable
Recipient.  Market participants may exchange contact information for this
purpose by using Section 1(c).

 

-2-

--------------------------------------------------------------------------------

 

1.

General Biographical Information

Please complete this Section 1 with the biographical information of
Principal.  Definitions of certain terms used in this Section 1 are set forth in
Appendix I to this Letter.

(a)

Principal Information

 

Legal Name:

ATAX TEBS III, LLC

Entity Identifier:

54930055QGQJRIZH9F41

Address:

1004 Farnam Street, Suite 400

 

 

 

Omaha

Country:

United States

State/Province:

Nebraska

Zip/Postal Code:

68102

 

(b)

Multibranch Entity Information2

Is Principal a Multibranch Entity?

 

☐

Yes

☑

No

 

(c)

Contact Information

This space may be used to provide contact information to a Recipient who may
have questions about information provided by Principal in its Letter or about
what information to provide in its corresponding Letter to Principal.  This
contact information is not required and is solely for purposes of providing an
address for Recipient to direct questions regarding this Letter or Principal.

 

Name:

Andy Grier

E-Mail:

agrier@burlingtoncapital.com

Phone:

402-930-3076

 

2

It may be necessary to track branches for purposes of establishing when a pair
of counterparties is within the scope of margin rules.  See, e.g., Regulation
(EU) No. 285/2014 at Article 2(2).

-3-

--------------------------------------------------------------------------------

 

2.

Canada Information

If the Canada OSFI Margin Requirements may apply to the relationship between
Principal and Recipient (i.e., if either Principal or Recipient is an entity
subject to Canada OSFI Margin Requirements), please complete each relevant
subsection of this Section 2.  Definitions of certain terms used in this Section
2 are set forth in Appendix II to this Letter.

(a)

Canada OSFI Margin Requirements Entity Status

Please check one box for each of the questions below.  By checking a box,
Principal is indicating that its entity status for purposes of Canada OSFI
Margin Requirements is the status specified next to the box checked.

 

(i)

Domestic FRFI

Is Principal a Domestic FRFI?

 

☐

Yes

☑

No

 

 

(ii)

Canada Branch FRFI

Does Principal have a Canada Branch FRFI?

 

☐

Yes

☑

No

 

 

(iii)

Covered Entity

Is Principal a Covered Entity?

 

☐

Yes

☑

No

 

(b)

Canada Cross-Border Status

 

(i)

Canadian Branch3

If Principal is a non-Canadian institution and indicated that it is a
Multibranch Entity in Section 1(b), please indicate whether Principal will
transact in E-22 NCC Derivatives with Recipient through a Canadian branch.  If
Principal checks the box next to “No Canadian Branch Transactions,” it is
indicating that it will not enter into E-22 NCC Derivatives with Recipient
through one or more branches in Canada.  If Principal checks the box next to
“Canadian Branch Transactions,” it is indicating that it may enter into E-22 NCC
Derivatives with Recipient through one or more branches in Canada.

 

☑

No Canadian Branch Transactions

☐

Canadian Branch Transactions

 

3

This section should only be completed by non-Canadian institutions that have a
branch in Canada.

-4-

--------------------------------------------------------------------------------

 

(c)

Canada AANA Information

If Principal has been identified as a Domestic FRFI in Section 2(a)(i), as
having a Canada Branch FRFI in Section 2(a)(ii) or has been identified as a
Covered Entity in Section 2(a)(iii), please complete each of the questions
below, as applicable.

 

(i)

Canada AANA Group Information

 

(1)

Is Principal a member of a Canada AANA Group?

☐

Yes

☐

No

 

 

(2)

If Principal is a member of a Canada AANA Group, please provide the following
information for the ultimate parent entity of such Canada AANA Group:

Legal Name:

 

Entity Identifier:

 

Address:

 

 

 

Country:

 

City:

 

Province/State:

 

Postal Code/Zip Code:

 

 

 

(ii)

2016 Canada AANA Threshold 4

Please check one of the boxes below.

 

•

Checking the first box below indicates that Principal’s Canada AANA for 2016 is
above CAD $5 trillion.

 

•

Checking the second box below indicates that Principal’s Canada AANA for 2016 is
not above CAD $5 trillion.

 

•

Checking the third box below indicates that Principal’s Canada AANA information
will be separately reported by its Canada Ultimate Parent. 🗌 By checking the
fourth box below, Principal is indicating that its Canada AANA information will
be separately reported by a third party other than its Canada Ultimate Parent;
if the fourth box is checked, Principal should also provide appropriate contact
information regarding who that third party is.

 

☐

Above CAD $5 trillion Canada AANA

☐

Not above CAD $5 trillion Canada AANA

☐

Canada AANA information will be separately reported by Principal’s Canada
Ultimate Parent

☐

Canada AANA information will be separately reported by the following person:

 

Legal Name:

 

Entity Identifier:

 

Address:

 

 

 

Country:

 

City:

 

Province/State:

 

Postal Code/Zip Code:

 

 

4

Please note that counterparties may have to exchange AANA information on an
annual basis, for which ISDA may publish a separate form, and ISDA Amend will be
built to facilitate, subsequent exchanges of AANA information.

-5-

--------------------------------------------------------------------------------

 

 

(iii)

Canada AANA Threshold Estimate

If Principal’s Canada AANA is not above CAD $5 trillion in 2016, please indicate
the estimated year (if any) in which Principal expects to cross the relevant
Canada AANA threshold by checking the appropriate box below.  A person
completing this form may also select “Decline to answer” in this section.    

This information is not mandatory, is not a representation that Principal will,
in fact, cross the relevant threshold in the indicated year, and is provided
solely to enable Recipient to plan for future documentation or other changes
that may be necessary to comply with regulatory initial margin requirements.

☐

2017     (CAD $3.75 trillion Canada AANA)

☐

2018     (CAD $2.5 trillion Canada AANA)

☐

2019     (CAD $1.25 trillion Canada AANA)

☐

2020     (CAD $12 billion Canada AANA)

☐

None of the above

☐

Decline to answer

-6-

--------------------------------------------------------------------------------

 

3.

EU Information

If EU margin requirements for OTC derivatives may apply to the relationship
between Principal and Recipient (i.e., if either Principal or Recipient is an
entity that would be regulated under such margin requirements based on the Draft
EU Margin Requirements), please complete each relevant subsection of this
Section 3.  Definitions of certain terms used in this Section 3 are set forth in
Appendix III to this Letter.

(a)

EU Entity Status

Please complete each of the questions below, as applicable, to indicate
Principal’s entity status for purposes of Draft EU Margin
Requirements.  Checking a box indicates that Principal’s status for purposes of
Draft EU Margin Requirements is the status specified next to the box checked.

 

(i)

If Principal is an Exempt Entity, please check one or more of the boxes below to
indicate what type of Exempt Entity it is.

☐

Article 1(4)(a) Entity

☐

Article 1(4)(b) Entity

☐

Article 1(4)(c) Entity

☐

Article 1(5)(a) Entity

☐

Article 1(5)(b) Entity

☐

Article 1(5)(c) Entity

☐

Non-Undertaking

 

 

(ii)

If Principal is not an Exempt Entity, please indicate Principal’s entity type by
checking one of the boxes below.  For a Principal that is a Third Country
Entity, this section should be completed by checking the box that would apply to
it if it were established in the European Union.  Status as a Third Country
Entity can be indicated in Section 3(b).

 

☑

FC

☐

NFC+

☐

NFC-

 

-7-

--------------------------------------------------------------------------------

 

(b)

EU Cross-Border Status

If FC or NFC+ has been checked in the EU Entity Status section above, please
complete the items in this Section 3(b), as applicable.

 

(i)

Third Country Entity Status

Please indicate whether Principal is a Third Country Entity by checking the
appropriate box below.

Is Principal a Third Country Entity?

 

☑

Yes

☐

No

 

 

(ii)

DSF Guarantees

If Principal has been identified as a Third Country Entity, please indicate
whether Principal’s obligations under OTC derivative contracts are covered by a
DSF Guarantee by checking the appropriate box below.

Checking the box next to “No DSF Guarantees” indicates that, to Principal’s
knowledge, Principal’s obligations under OTC derivative contracts with Recipient
(other than OTC derivative contracts notified to Recipient in writing prior to
execution) are not covered by any DSF Guarantees.

Checking the box next to “DSF Guarantees” indicates that Principal’s obligations
under one or more OTC derivative contracts with Recipient are covered by one or
more DSF Guarantees.5

 

☑

No DSF Guarantees

☐

DSF Guarantees

 

5

See Article 2 of Regulation (EU) No 285/2014 (indicating that the impact of a
guarantee applies on a contract by-contract basis).

-8-

--------------------------------------------------------------------------------

 

 

(iii)

EU Branches

If Principal has been identified as a Third Country Entity in Section 3(b)(i)
and as a Multibranch Entity in Section 1(b), please indicate whether Principal
may transact in OTC derivatives contracts with Recipient through one or more of
its branches established in the European Union by checking the appropriate box
below.

Checking the box next to “No EU Branch Transactions” indicates that Principal
will not enter into OTC derivatives contracts with Recipient through one or more
branches established in the European Union.

Checking the box next to “EU Branch Transactions” indicates that Principal may
enter into OTC derivatives contracts with Recipient through one or more branches
established in the European Union.6

 

☐

No EU Branch Transactions

☐

EU Branch Transactions

 

(c)EU AANA Information

If Principal has been identified as a FC or NFC+ in Section 3(a)(ii) (including
as a Third Country Entity that would be an FC or NFC+ if established in the
European Union), please complete each of the questions below, as applicable.

 

(i)

EU AANA Group Information

 

(1)

Is Principal a member of an EU AANA Group?

 

☐

Yes

☑

No

 

 

(2)

If Principal is a member of an EU AANA Group, please provide the following
information for the EU Ultimate Parent of such EU AANA Group:

Legal Name:

 

Entity Identifier:

 

Address:

 

 

 

Country:

 

City:

 

Province/State:

 

Postal Code/Zip Code:

 

 

6

See Regulation (EU) No 285/2014 at Article 2(2).

-9-

--------------------------------------------------------------------------------

 

 

(ii)

2016 EU AANA Threshold7

Please check one of the boxes below.

 

•

Checking the first box below indicates that Principal’s EU AANA for 2016 is
above €3 trillion.

 

•

Checking the second box below indicates that Principal’s EU AANA for 2016 is not
above €3 trillion.

 

•

Checking the third box below indicates that Principal’s EU AANA information will
be separately reported by its EU Ultimate Parent.

 

•

Checking the fourth box below indicates that Principal’s EU AANA information
will be separately reported by a third party other than its EU Ultimate Parent;
if the fourth box is checked, please also provide appropriate contact
information for that third party.

☐

Above €3 trillion EU AANA

☑

Not above €3 trillion EU AANA

☐

EU AANA information will be separately reported by Principal’s EU Ultimate
Parent

☐

EU AANA information will be separately reported by the following person:

 

Legal Name:

 

Entity Identifier:

 

Address:

 

 

 

Country:

 

City:

 

Province/State:

 

Postal Code/Zip Code:

 

 

 

7

Please note that counterparties may have to exchange AANA information on an
annual basis., for which ISDA will publish a separate form, and ISDA Amend will
be built to facilitate, subsequent exchanges of AANA information.




-10-

--------------------------------------------------------------------------------

 

 

(iii)

EU AANA Threshold Estimate 8

If Principal’s EU AANA is not above €3 trillion in 2016, please indicate the
estimated year (if any) in which Principal expects to cross the relevant EU AANA
threshold by checking the appropriate box below.  A person completing this form
may also select “Decline to answer” in this section.

This information is not mandatory, is not a representation that Principal will,
in fact, cross the relevant threshold in the indicated year, and is provided
solely to enable Recipient to plan for future documentation or other changes
that may be necessary to comply with regulatory initial margin requirements.

☐

2017     (€2.25 trillion EU AANA)

☐

2018     (€1.5 trillion EU AANA)

☐

2019     (€0.75 trillion EU AANA)

☐

2020     (€8 billion EU AANA)

☑

None of the above

☐

Decline to answer

 

 

8

Please note that counterparties may have to exchange AANA information on an
annual basis.  ISDA will publish a separate form for, and ISDA Amend will be
built to facilitate, subsequent exchanges of AANA information

 




-11-

--------------------------------------------------------------------------------

 

4.

Japan Information

If the Japan Margin Requirements may apply to the relationship between Principal
and Recipient (i.e., if either Principal or Recipient is an entity regulated
under the Japan Margin Requirements), please complete each relevant subsection
of this Section 4.  Definitions of certain terms used in this Section 4 are set
forth in Appendix IV to this Letter.

(a)

Japan Margin Requirements Entity Status – Entities organized in Japan

Please check one of the boxes below.  Checking a box indicates that Principal’s
status for purposes of Japan Margin Requirements is the status specified next to
the box checked.

 

☐

Regulated FIBO etc.

☐

Regulated Trustee9

☑

None of the above10

 

(b)

Japan Margin Requirements Entity Status – Entities that are not organized in
Japan

 

(i)

Principal that is a Multibranch Entity

If Principal has been identified as a Multibranch Entity in Section 1(b), please
indicate whether Principal may transact in OTC Derivative Transactions with
Recipient through its Japan branch by checking the appropriate box below.

Checking the box next to “No Japan  Branch Transactions” indicates that
Principal will not enter into any OTC Derivative Transactions with Recipient
through any of its Japan branches.

Checking the box next to “Some or All Japan Branch Transactions” indicates that
Principal may enter into some or all of its OTC Derivative Transactions with
Recipient through one or more Japan branches.

☐

No Japan Branch Transactions:  If this box is checked for a Principal, then one
of the following boxes regarding the status of Principal’s head office and/or
branches outside Japan through which it conducts OTC Derivative Transactions
should also be checked.

 

☐  Regulated FIBO etc. Equivalent at Offshore

 

☐  Not a Regulated FIBO etc. Equivalent at Offshore

 

9

If Principal falls within the FIBO etc. and acts as trustee for a trust, please
confirm whether Principal falls within the Regulated Trustee (not the Regulated
FIBO etc.).  This item is for a trust bank acting in its capacity as trustee for
a trust.  When Principal is a trust bank acting in its proprietary capacity,
please confirm whether it falls within the Regulated FIBO etc. (not the
Regulated Trustee).

10

This status includes (a) the case where Principal does not fall within the FIBO
etc. and (b) the case where Principal falls within the FIBO etc. but does not
fall within either the Regulated FIBO etc. or Regulated Trustee.  The same will
apply hereinafter.






-12-

--------------------------------------------------------------------------------

 

☐

Some or All Japan Branch Transactions:  If this box is checked for a Principal,
then one of the following boxes regarding (x) the status of Principal’s Japan
branch through which it conducts OTC Derivative Transactions and (y) the status
of Principal’s head office and/or branches outside Japan through which it
conducts OTC Derivative Transactions, should also be checked.

 

(A)

Japan Branch

☐

Regulated FIBO etc.

☐

Regulated Trustee

☐

None of the above  

 

 

(B)

Head office and/or branches outside Japan

 

☐

Regulated FIBO etc. Equivalent at Offshore

☐

Not a Regulated FIBO etc. Equivalent at Offshore

 

(ii)

Principal that is not a Multibranch Entity

If Principal is not a Multibranch Entity as identified under Section 1(b),
please check one of the following boxes regarding the status of the Principal.

☑

Regulated FIBO etc. Equivalent at Offshore

☐

Not a Regulated FIBO etc. Equivalent at Offshore

(c)Japan AANA Information

If Principal has been identified as (i) a Regulated FIBO etc. or Regulated
Trustee in Section 4(a), (ii) a Regulated FIBO etc. Equivalent at Offshore,
Regulated FIBO etc. or Regulated Trustee in Section 4(b)(i), or (iii) a
Regulated FIBO etc. Equivalent at Offshore in Section 4(b)(ii), please complete
each of the questions below, as applicable.

(i)Japan AANA Group Information

 

(1)

Is Principal a member of a Japan AANA Group?

☐

Yes

☑

No

 

-13-

--------------------------------------------------------------------------------

 

 

(2)

If Principal is a member of a Japan AANA Group, please provide the following
information for the ultimate parent entity or parent entities of such Japan AANA
Group:

 

Legal Name:

 

Entity Identifier:

 

Address:

 

 

 

Country:

 

City:

 

Province/State:

 

Postal Code/Zip Code:

 

 

 

(ii)

2016 Japan AANA Threshold

Please check one of the boxes below.

 

•

Checking the first box below indicates that Principal’s Japan AANA for 2016 is
above ¥420 trillion.

 

•

Checking the second box below indicates that Principal’s Japan AANA for 2016 is
not above ¥420 trillion.

 

•

Checking the third box below indicates that Principal’s Japan AANA information
will be separately reported by its Japan Ultimate Parent(s).

 

•

Checking the fourth box below indicates that Principal’s Japan AANA information
will be separately reported by a third party other than its Japan Ultimate
Parent; if the fourth box is checked, please also provide appropriate contact
information for that third party.

 

☐

Above ¥420 trillion Japan AANA

☑

Not above ¥420 trillion Japan AANA

☐

Japan AANA information will be separately reported by Principal’s Japan Ultimate
Parent(s)

☐

Japan AANA information will be separately reported by the following person:

 

Legal Name:

 

Entity Identifier:

 

Address:

 

 

 

Country:

 

City:

 

Province/State:

 

Postal Code/Zip Code:

 

 

-14-

--------------------------------------------------------------------------------

 

(iii)

Japan AANA Threshold Estimate11

If Principal’s Japan AANA is not above ¥420 trillion in 2016, please indicate
the estimated year (if any) in which Principal expects to cross the relevant
Japan AANA threshold by checking the appropriate box.12  A person completing
this form may also select “Decline to answer” in this section.    

This information is not mandatory, is not a representation that Principal will,
in fact, cross the relevant threshold in the indicated year, and is provided
solely to enable Recipient to plan for future documentation or other changes
that may be necessary to comply with regulatory initial margin requirements.

☐

2017    (¥315 trillion Japan AANA)

☐

2018    (¥210 trillion Japan AANA)

☐

2019    (¥105 trillion Japan AANA)

☐

2020    (¥1.1 trillion Japan AANA)

☑

Not applicable

☐

Decline to answer

 

5.

Switzerland Information

If the FMIA Margin Requirements may apply to the relationship between Principal
and Recipient (i.e., if either Principal or Recipient is an entity regulated
under the FMIA Margin Requirements), please complete each relevant subsection of
this Section 5.  Definitions of certain terms used in this Section 5 are set
forth in Appendix V to this Letter.

(a)

FMIA Entity Status

Please complete each of the questions below, as applicable, to indicate
Principal’s entity status for purposes of FMIA Margin Requirements.

 

(i)

If Principal is a FMIA Exempt Entity, please check one or more of the boxes
below to indicate what type of FMIA Exempt Entity it is.

Principal is fully or partially out of scope of Chapter 1 (Derivatives Trading)
of Title 3 (Market Conduct) of FMIA as it is:

☐

a FMIA Article 93(4)(a) Entity  

☐

a FMIA Article 93(4)(b) Entity  

☐

a FMIA Article 94(1)(a) Entity  

☐

a FMIA Article 94(1)(b) Entity  

☐

a FMIA Article 94(1)(c) Entity  

☐

a FMIA Article 94(2) Entity  

☐

a FMIA Non-Undertaking Entity

 

11

Please note that counterparties may have to exchange AANA information on an
annual basis, for which ISDA may publish a separate form, and ISDA Amend will be
built to facilitate, subsequent exchanges of AANA information.

12

Under Article 123, Paragraph 11, Items 1(ha), 2(ro) and 4(ha) of the Cabinet
Office Ordinance on Financial Instrument Businesses etc., Principal’s Japan AANA
must be calculated based on an aggregate month-end average notional amount
during the previous period (see the definition of Japan AANA).  Accordingly, the
timing of the confirmation in terms of whether Principal’s Japan AANA reaches
such threshold is when such period for calculating the aggregate month-end
average notional changes in accordance with a change of the Reference Year.

-15-

--------------------------------------------------------------------------------

 

 

(ii)

If Principal is not a FMIA Exempt Entity, please indicate Principal’s entity
type by checking one of the boxes below.  For a Principal that is a FMIA
Third-Country Entity, this section should be completed and the box that would
apply to it if it had its registered seat in Switzerland should be
checked.  Status as a FMIA Third-Country Entity can be indicated in Section
5(b).

☐

FC+

☑

FC-

☐

NFC+

☐

NFC-

 

(b)

FMIA Cross-Border Status

If FC+, FC- or NFC+ has been checked in Section 5(a) above, please complete this
Section 5(b).  Please indicate whether Principal is a FMIA Third-Country Entity
by checking the appropriate box below.

Is Principal a FMIA Third-Country Entity?13

☑

Yes

☐

No

(c)

FMIA AANA Information

If Principal has been identified as a FC+, FC- or NFC+ in Section 5(a)(ii) above
(including as a FMIA Third-Country Entity that would be an FC+, FC- or NFC+ if
it had its registered seat in Switzerland), please complete each of the
questions below, as applicable.

 

(i)

FMIA AANA Group Information

 

(1)

Is Principal a member of a FMIA AANA Group?

 

☐

Yes

☑

No

 

 

(2)

If Principal is a member of a FMIA AANA Group, please provide the following
information for the FMIA Ultimate Parent of such FMIA AANA Group:

 

Legal Name:

 

Entity Identifier:

 

Address:

 

 

 

Country:

 

City:

 

Province/State:

 

Postal Code/Zip Code:

 

 

13

Note that a Swiss branch of a non-Swiss Entity may be subjected to the FMIA if
it is not adequately regulated and supervised in its home country, in such case
it would need to check No.

-16-

--------------------------------------------------------------------------------

 

(ii)

2016 FMIA AANA Threshold14

Please check one of the boxes below.

 

•

Checking the first box below indicates that Principal’s FMIA AANA for 2016 is
above CHF 3 trillion.

 

•

Checking the second box below indicates that Principal’s FMIA AANA for 2016 is
not above CHF 3 trillion.

 

•

Checking the third box below indicates that Principal’s FMIA AANA information
will be separately reported by its FMIA Ultimate Parent. 🗌

 

•

Checking the fourth box below indicates that Principal’s FMIA AANA information
will be separately reported by a third party other than its FMIA Ultimate
Parent; if the fourth box is checked, please also provide appropriate contact
information for that third party.

☐

Above CHF 3 trillion FMIA AANA

☑

Not above CHF 3 trillion FMIA AANA

☐

FMIA AANA information will be separately reported by Principal’s FMIA Ultimate
Parent

☐

FMIA AANA information will be separately reported by the following person:

 

Legal Name:

 

Entity Identifier:

 

Address:

 

 

 

Country:

 

City:

 

Province/State:

 

Postal Code/Zip Code:

 

 

 

14

With respect to the FMIA AANA, this section is based on Article 131 (5) FMIO
that may pursuant to para. 6 thereof be amended to reflect amendments in the
implementation dates in line with international standards.  Please note that
counterparties may have to exchange AANA information on an annual basis, for
which ISDA may publish a separate form, and ISDA Amend will be built to
facilitate, subsequent exchanges of AANA information.

-17-

--------------------------------------------------------------------------------

 

(iii)

FMIA AANA Threshold Estimate15

If Principal’s FMIA AANA is not above CHF 3 trillion in 2016, please indicate
the estimated year (if any) in which Principal expects to cross the relevant
FMIA AANA threshold by checking the appropriate box below.  A person completing
this form may also select “Decline to answer” in this section.

This information is not mandatory, is not a representation that Principal will,
in fact, cross the relevant threshold in the indicated year, and is provided
solely to enable Recipient to plan for future documentation or other changes
that may be necessary to comply with regulatory initial margin requirements.

☐

2017    (CHF 2.25 trillion FMIA AANA)  

☐

2018    (CHF 1.5 trillion FMIA AANA)

☐

2019    (CHF 0.75 trillion FMIA AANA)

☐

2020    (CHF 8 billion FMIA AANA)

☑

None of the above

☐

Decline to answer

 

15

With respect to the FMIA AANA, this section is based on Article 131 (5) FMIO
that may pursuant to para. 6 thereof be amended to reflect amendments in the
implementation dates in line with international standards.

-18-

--------------------------------------------------------------------------------

 

6.

United States Information

Please note that depending on their other activities, Swap Dealers,
Security-Based Swap Dealers, Major Swap Participants and Major Security-Based
Swap Participants in the United States may be subject to the margin rules of the
CFTC, the SEC, or a Prudential Regulator.  Definitions of certain terms used in
this Section 6 are set forth in Appendix VI to this Letter.

(a)

CFTC

If the CFTC Margin Requirements may apply to the relationship between Principal
and Recipient (i.e., if either Principal or Recipient is an Swap Dealer or Major
Swap Participant regulated under the CFTC Margin Requirements), please complete
each relevant subsection of this Section 6(a).

 

(i)

CFTC Entity Status16

Please check one of the boxes below.  Checking a box indicates that Principal’s
status for purposes of CFTC Margin Requirements is the status specified next to
the box checked.

☐

Swap Dealer for which there is not a Prudential Regulator

☐

Major Swap Participant for which there is not a Prudential Regulator

☐

Swap Dealer or Major Swap Participant for which there is a Prudential
Regulator17

☑

CFTC Financial End User

☐

None of the above

 

16

See CFTC Reg. 23.151.

17

The term “Swap Entity” is not used here because, unlike the Prudential
Regulators, the CFTC rules do not inquire as to whether a counterparty of an
SD/MSP is an SBSD or MSBSP.  However, note that SBSDs and MSBSPs are included in
the definition of CFTC Financial End User.

-19-

--------------------------------------------------------------------------------

 

 

(ii)

CFTC Cross-Border Status

 

(A)

CFTC Cross-Border Status – General18

If any box other than “None of the above” has been checked in Section 6(a)(i),
please indicate Principal’s status for purposes of jurisdictional rules under
CFTC Margin Requirements by checking the appropriate box below.  Checking a box
indicates that Principal’s status is the status specified next to the box
checked.  A person completing this question should check at least one box.  If
Principal fits under more than one category, please check each applicable box.

☑

CFTC US Person

☐

CFTC Foreign Consolidated Subsidiary

☐

None of the above

 

(B)

CFTC Cross-Border Status – US Branches19

If “None of the above” has been checked in Section 6(a)(ii)(A) and Principal has
been identified as a Multibranch Entity in Section 1(b), please indicate whether
Principal may conduct Uncleared Swap transactions with Recipient by or through a
US branch by checking the appropriate box below.

Checking the box next to “No US Branch Transactions” indicates that Principal
will not conduct Uncleared Swap transactions with Recipient by or through one or
more branches in the United States.

Checking the box next to “Some or All US Branch Transactions” indicates that
Principal may conduct Uncleared Swap transactions with Recipient by or through
one or more branches in the United States.

 

☐

No US Branch Transactions

☐

Some or All US Branch Transactions

 

 

18

See CFTC Reg. 23.160(a).

19

See CFTC Reg. 23.160(b)(2)(ii) and 81 Fed. Reg. at 34832 (“[T]he Commission
believes that a non-U.S. CSE should be subject to the Commission’s margin
requirements when conducting swap activities from within the United States by or
through a U.S. branch.”).  

-20-

--------------------------------------------------------------------------------

 

 

(C)

CFTC Cross-Border Status – US Guarantees20

If “None of the above” was checked under Section 6(a)(ii)(A), please indicate
whether Principal’s obligations in respect of Uncleared Swaps with Recipient are
guaranteed by a CFTC US Person by checking the appropriate box below.

Checking the box next to “No CFTC US Guarantees” indicates that, to Principal’s
knowledge, none of Principal’s obligations in Uncleared Swaps with Recipient
(other than Uncleared Swaps notified to Recipient in writing prior to execution)
receive a CFTC Guarantee from a CFTC US Person.

Checking the box next to “CFTC US Guarantees” indicates that one or more of
Principal’s obligations in Uncleared Swaps with Recipient receive a CFTC
Guarantee from a CFTC US Person.

☐

No CFTC US Guarantees

☐

CFTC US Guarantees

(b)

Prudential Regulators

If the PR Margin Requirements may apply to the relationship between Principal
and Recipient (i.e., if either Principal or Recipient is an Swap Entity
regulated under the PR Margin Requirements), please complete each relevant
subsection of this Section 6(b).

 

(i)

PR Entity Status21

Please indicate Principal’s entity status for purposes of PR Margin Requirements
by checking the appropriate box below.  Checking a box indicates that
Principal’s status is the status specified next to the box checked.

☐

Swap Dealer or Security-Based Swap Dealer for which there is a Prudential
Regulator

☐

Major Swap Participant or Major Security-Based Swap Participant for which there
is a Prudential Regulator

☐

Swap Entity for which there is not a Prudential Regulator

☑

PR Financial End User

☐

None of the above

 

20

See CFTC Reg. 23.160(b).

21

See PR Reg. _.2.

-21-

--------------------------------------------------------------------------------

 

 

(ii)

PR Cross-Border Status22

 

(1)

PR Cross-Border Status – General

If any box other than “None of the above” has been checked in Section 6(a)(i),
please indicate Principal’s status for purposes of jurisdictional rules under PR
Margin Requirements by checking the appropriate box below.  Checking a box
indicates that Principal’s status is the status specified next to the box
checked.

☑

PR US Person23

☐

PR Foreign Consolidated Subsidiary

☐

None of the above

 

(2)

PR Cross-Border Status – PR US Branches & Agencies

If “None of the above” has been checked in Section 6(b)(ii)(1) and Principal has
been identified as a Multibranch Entity in Section 1(b), please indicate whether
Principal may book Uncleared Swaps or Uncleared Security-Based Swaps with
Recipient to a PR US Branch or otherwise establish a PR US Branch as
counterparty to such transactions24 by checking the appropriate box below.

Checking the box next to “No PR US Branch Transactions” indicates that Principal
will not book its Uncleared Swaps or Uncleared Security-Based Swaps contracts
with Recipient to one or more PR US Branches or otherwise establish a PR US
Branch as counterparty to such transactions.

Checking the box next to “Some or All PR US Branch Transactions” indicates that
Principal may book some or all of its Uncleared Swaps or Uncleared
Security-Based Swaps contracts with Recipient to one or more PR US Branches or
otherwise establish a PR US Branch as counterparty to such transactions.

☐

No PR US Branch Transactions

☐

Some or All PR US Branch Transactions

 

22

See PR Reg. _.9(b).

23

Important note for Multibranch Entities:  For the purposes of this form, the
defined term “PR US Person” does not include branches and agencies organized or
licensed under US law, even though PR Reg. _.9(b)(1) treats a US branch or
agency of non-US banks as “an entity organized under the laws of the United
States or any State.”  A bank that is not organized in the United States or a PR
Foreign Consolidated Subsidiary should check the “None of the above” box in
response to this question, and use Section 6(b)(ii)(2) to advise Recipient as to
whether it will book transactions to a US branch or agency.

24

The US prudential regulators indicated that they would “generally consider the
entity to which the swap is booked as the counterparty” for purposes of section
_.9 of the PR Margin Requirements.  See 80 Fed. Reg. at 74883 & n. 183.

-22-

--------------------------------------------------------------------------------

 

 

(3)

PR Cross-Border Status – US Guarantees

If “None of the above” has been checked in Section 6(b)(ii)(1) please indicate
whether Principal’s obligations in respect of Uncleared Swaps or Uncleared
Security-Based Swaps with Recipient may be guaranteed by a PR US Person, PR US
Branch or PR Foreign Consolidated Subsidiary by checking the appropriate box
below.

Checking the box next to “No PR US Guarantees” indicates that, to Principal’s
knowledge, none of Principal’s Uncleared Swaps and Uncleared Security-Based
Swaps with Recipient (other than Uncleared Swaps and Uncleared Security-Based
Swaps notified to Recipient in writing prior to execution) are guaranteed by a
PR US Person, PR US Branch or PR Foreign Consolidated Subsidiary.

Checking the box next to “PR US Guarantees” indicates that one or more of
Principal’s Uncleared Swaps and Uncleared Security-Based Swaps with Recipient
may be guaranteed by a PR US Person, PR US Branch or PR Foreign Consolidated
Subsidiary.

☐

No PR US Guarantees

☐

PR US Guarantees

 

(c) Swaps Hedging Exemption25

If Principal is eligible for, and may want to take advantage of, a Swaps Hedging
Exemption from margin requirements, please complete each relevant subsection of
this Section 6(c).26 If Principal is not eligible for, or does not intend to
use, a Swaps Hedging Exemption you may skip this section.

 

(i)

Hedging Exemption Status

Please check one or more of the boxes below, if applicable.  Checking a box
indicates that Principal is eligible, subject to satisfying any applicable
transaction-specific requirements, to rely on the specified Swaps Hedging
Exemption from the applicable US Margin Requirements.  Persons checking these
boxes should note that: (i) checking a box does not constitute an election by
Principal to use such exemption in connection with any particular Uncleared Swap
and (ii) Recipient may require additional information in order to rely upon the
exemption for any particular Uncleared Swap.  Skipping this section does not
preclude a Principal that is eligible for a Swaps Hedging Exemption from
electing such Swaps Hedging Exemption at a later date in respect of any Swap.

☐

CFTC Non-Financial Entity Exemption

☐

CFTC Small Bank Exemption

☐

CFTC Captive Finance Company Exemption

☐

CFTC Exempt Cooperative Exemption

☐

CFTC Treasury Affiliate Exemption27  

 

25

25See PR Reg. _.1(d) and CFTC Reg. 23.150(b).

26

This section is substantially similar to provisions in the March 2013 ISDA DF
Protocol.  However, unlike certain of the provisions therein, this section is
not specific to swaps that are subject to a mandatory clearing determination
under CEA § 2(h).  See Part IV of Schedule 2 to the March 2013 DF Supplement.

27

Note that Section 705 of the Consolidated Appropriations Act, 2016, Pub. L.
114-113, made amendments to CEA § 2(h)(7)(D) and Exchange Act § 3C(g)(4).

-23-

--------------------------------------------------------------------------------

 

 

(ii)

Swaps Hedging Exemption Elections

If any box has been checked in Section 6(c)(i), please indicate below whether
Principal will rely on a Swaps Hedging Exemption from margin requirements by
checking the appropriate box below.

Checking the box next to “All Transactions” indicates that, unless it otherwise
notifies Recipient in writing prior to the execution of the relevant Swaps that
will not be entered into in reliance on a Swaps Hedging Exemption indicated in
Section 6(c)(i) above, Principal will enter into all of its Uncleared Swaps with
Recipient in reliance on a Swaps Hedging Exemption indicated in Section 6(c)(i)
above and that it will comply with the terms of the relevant exemption,
including but not limited to, any applicable requirement that such transaction
is entered into in order to “hedge or mitigate commercial risk.”28

Checking the box next to “Not All Transactions” indicates that Principal may not
enter into all Uncleared Swaps with Recipient in reliance on a Swaps Hedging
Exemption and that if it does rely on a Swaps Hedging Exemption for a particular
transaction, it will comply with the terms of the relevant exemption, including
but not limited to any requirement that such transaction is entered into in
order to “hedge or mitigate commercial risk.”

☐

All Transactions

☐

Not All Transactions

 

(iii)

Swaps Hedging Exemption Reporting29

If any box has been checked in Section 6(c)(i), please indicate if Principal
will satisfy the Swaps Hedging Exemption Reporting Requirement by making an
annual filing or require Recipient to satisfy such reporting requirement by
checking the appropriate box below.

Checking the box next to “Annual Filing by Principal” indicates that: (i) unless
Principal otherwise notifies Recipient in writing prior to the execution of the
relevant Uncleared Swap, as applicable, Principal will satisfy the Swaps Hedging
Exemption Reporting Requirement by making an annual filing and (ii) all
information reported in connection with Principal’s satisfaction of the Swaps
Hedging Exemption Reporting Requirement is true, accurate and complete in every
material respect.

Checking the box next to “Trade Filing by Recipient” indicates that Principal
intends to cause Recipient to satisfy the Swaps Hedging Exemption Reporting
Requirement.

☐

Annual Filing by Principal

☐

Trade Filing by Recipient

 

 

28See CEA § 2(h)(7)(A)(ii) and CFTC Reg. 50.50(c).

29 See PR Reg. _.1(d) and CFTC Reg. 23.150(b).

-24-

--------------------------------------------------------------------------------

 

 

(iv)

Swaps Hedging Exemption Information

If the box next to “Trade Filing by Recipient” in Section 6(c)(iii) has been
checked, the following subsections may be completed to supply information
required for such filings.

 

(1)

Financial Obligations30

Please indicate how Principal generally meets its financial obligations
associated with entering into Uncleared Swaps by checking one or more boxes
below, as appropriate.

☐

A written credit support agreement

☐

Pledged or secured assets (including posting or receiving margin pursuant to a
credit support arrangement or otherwise)

☐

A written third party guarantee

☐

Its available financial resources

☐

Means other than those described in any of the foregoing options

 

(2)

SEC Issuer/Filer

Please check one of the boxes below.  Checking the box next to “SEC
Issuer/Filer” indicates that Principal is an issuer of securities registered
under Section 12 of the Exchange Act or is required to file reports under
Section 15(d) of the Exchange Act.31 Checking the box next to “Not an SEC
Issuer/Filer” indicates that Principal is not an issuer of securities registered
under Section 12 of the Exchange Act and is not required to file reports under
Section 15(d) of the Exchange Act.

☐

SEC Issuer/Filer

☐

Not an SEC Issuer/Filer  

 

 

30

See CFTC Reg. 50.50(b)(iii)(C).

31

See CFTC Reg. 50.50(b)(iii)(D).  The CFTC has interpreted the meaning of “issuer
of securities” in this context in the same manner as the SEC did in its proposal
for implementing the end-user exception to mandatory clearing of security-based
swaps, and so the phrase has been interpreted to cover entities that are
“controlled” by issuers of securities. See 77 Fed. Reg. 42560, 42570 (July 19,
2012) (citing 75 Fed. Reg. 79992, 79996 & n. 34 (Dec. 21, 2010)) (“[A]
counterparty invoking the end-user clearing exception is considered by the [SEC]
to be an issuer of securities registered under Exchange Act Section 12 or
required to file reports pursuant to Exchange Act Section 15(d) if it is
controlled by a person that is an issuer of securities registered under Exchange
Act Section 12 or required to file reports pursuant to Exchange Act Section
15(d).”).

 

-25-

--------------------------------------------------------------------------------

 

 

(3)

SEC Central Index Key Number32

If “SEC Issuer/Filer” has been checked in Section 6(c)(iv)(2), please provide
Principal’s SEC Central Index Key number here:  

 

 

 

(4)

Board Approval33

If “SEC Issuer/Filer” has been checked in Section 6(c)(iv)(2), please indicate
whether an appropriate committee of Principal’s board of directors (or
equivalent body) reviewed and approved the decision to enter into Uncleared
Swaps that are exempt from the Clearing Requirements by checking the appropriate
box below.

Checking the box next to “Board Approved” confirms that an appropriate committee
of Principal’s board of directors (or equivalent body) has reviewed and approved
the decision to enter into Uncleared Swaps that are exempt from the Clearing
Requirements.

Checking the box next to “No Board Approval Confirmation” indicates that
Principal does not confirm at this time that an appropriate committee of
Principal’s board of directors (or equivalent body) has reviewed and approved
the decision to enter into Uncleared Swaps that are exempt from the Clearing
Requirements.

☐

Board Approved

☐

No Board Approval

 

32

See CFTC Reg. 50.50(b)(iii)(D)(1).

33

See CFTC Reg. 50.50(b)(iii)(D)(2).

-26-

--------------------------------------------------------------------------------

 

(d)

United States AANA Information

If any box other than “None of the above” has been checked in either Section
6(a)(i) or Section 6(b)(i) of this Letter,34 please complete each relevant
subsection of this Section 6(d), as applicable.

 

(i)

US AANA Group Information

Please complete each of the questions below, as applicable.

 

(1)

Is Principal a member of a US AANA Group?

☑

Yes

☐

No

 

(2)

If Principal is a member of a US AANA Group, provide the following information
for the ultimate parent entity of such US AANA Group:

 

Legal Name:

America First Multifamily Investors, L.P.

Entity Identifier:

54930029TGND09JQHI13

Address:

1004 Farnam Street

 

 

Country:

USA

City:

Omaha

State:

NE

Zip Code:

68102

 

34

I.e., if it has been indicated that Principal is a regulated swap entity in the
United States, a CFTC Financial End User or PR Financial End User.

-27-

--------------------------------------------------------------------------------

 

 

(ii)

2016 US AANA Threshold35

Please check one of the boxes below.

 

•

Checking the first box below indicates that Principal’s US AANA for 2016 is
above $3 trillion and that it has Material Swaps Exposure.36

 

•

Checking the second box below indicates that Principal’s US AANA for 2016 is not
above $3 trillion or that Principal does not have Material Swaps Exposure.

 

•

Checking the third box below indicates that Principal’s US AANA information will
be separately reported by its US Ultimate Parent(s).

 

•

Checking the fourth box below indicates that Principal’s US AANA information
will be separately reported by a third party other than its US Ultimate Parent;
if the fourth box is checked, please also provide appropriate contact
information for that third party.

☐

Above $3 trillion US AANA and Material Swaps Exposure

☑

Not above $3 trillion US AANA or no Material Swaps Exposure

☐

US AANA information will be separately reported by Principal’s US Ultimate
Parent

☐

US AANA information will be separately reported by the following person:

 

Legal Name:

 

Entity Identifier:

 

Address:

 

 

 

Country:

 

City:

 

Province/State:

 

Postal Code/Zip Code:

 

 

35

See PR Reg. _.1(e)(1); CFTC Reg. 23.161(a)(1).  Please note that counterparties
may have to exchange AANA information on an annual basis, for which ISDA may
publish a separate form, and ISDA Amend will be built to facilitate, subsequent
exchanges of AANA information.

36  

Under the compliance schedule in CFTC Reg. 23.161(a), compliance with minimum
margin requirements will be required in the first compliance phase where a
covered swap entity and its counterparty exceed the specified US AANA for
2016.  Under the rules, compliance with IM requirements is required with respect
to a “covered counterparty,” which is defined as a “financial end user with
material swaps exposure or a swap entity ….”  See CFTC Reg. 23.151.  Thus, for
transactions with entities other than “swap entities,” a covered swap entity
would theoretically want to know whether such entity is over the US AANA
threshold and whether it has “material swaps exposure” (which has a different
measuring period than US AANA).  A similar issue arises under PR Reg. _.1(e)(1).

-28-

--------------------------------------------------------------------------------

 

 

(iii)

US AANA Threshold Estimate

 

If Principal’s US AANA is not above $3 trillion in 2016, please indicate the
estimated year (if any) in which Principal expects to cross the relevant US AANA
threshold by checking the appropriate box below.  A person completing this form
may also select “Decline to answer” in this section.

This information is not mandatory, is not a representation that Principal will,
in fact, cross the relevant threshold in the indicated year, and is provided
solely to enable Recipient to plan for future documentation or other changes
that may be necessary to comply with regulatory initial margin requirements.

☐

2017    ($2.25 trillion US AANA)37

☐

2018    ($1.5 trillion US AANA)38

☐

2019    ($.75 trillion US AANA)39

☐

2020    (Material Swaps Exposure)40

☑

2021    None of the above

☐

Decline to answer

 

37

See PR Reg. _.1(e)(3); CFTC Reg. 23.161(a)(3).

38

See PR Reg. _.1(e)(4); CFTC Reg. 23.161(a)(4).

39

See PR Reg. _.1(e)(5); CFTC Reg. 23.161(a)(5).

40

This would be $8 billion, but note that the measuring period for “material swaps
exposure” is different from US AANA. See PR Reg. _.1(e)(6); CFTC Reg.
23.161(a)(6).

-29-

--------------------------------------------------------------------------------

 

The information provided in this Letter is, to the best of Principal’s knowledge
and belief accurate as of the date of completion of this Regulatory Margin
Self-Disclosure Letter.  As to information other than answers provided in
Sections 3(c)(iii), 6(d)(iii), 4(c)(iii) and 5(c)(iii), Principal agrees to
promptly provide updates if any such information changes in any material
respect.

[Name of Principal]41 ATAX TEBS II, LLC

 

By:

 

/s/ Craig S. Allen

Name:

 

Craig S. Allen

Title:

 

CFO

Date of Completion:

 

June 9, 2017

 

41

If this Letter is being delivered by an agent on behalf of one or more
Principals, the agent should insert “as agent for [name of Principal][the
Principals named on the attached sheet].”  If the agent is acting on behalf of
more than one Principal, (i) it may list the names of such Principals on a
separate sheet and (ii) this Letter should be treated as if it were a separate
Letter with respect to each Principal listed on such sheet.  Similarly, if this
Letter is being delivered by a trustee on behalf of one or more trusts or trust
funds, the trustee should insert “as trustee for [name of trust or trust
fund][the [trusts][trust funds] named on the attached sheet].”

 

 

-30-

--------------------------------------------------------------------------------

 

Appendix I:  Definitions – General Biographical Information

“Covered Margin Requirements” means the Canada OSFI Margin Requirements, the
Draft EU

Margin Requirements, the CFTC Margin Requirements, the PR Margin Requirements,
the SEC Margin Requirements, the Japan Margin Requirements and the FMIA Margin
Requirements.

“Entity Identifier” means an [LEI/GEI/other acceptable identifier].

“Letter” or “Self-Disclosure Letter”  means this Regulatory Margin
Self-Disclosure Letter, as published by the International Swaps and Derivatives
Association, Inc. on June 30, 2016.

“Multibranch Entity” means a bank or other entity that has local branches,
offices or agencies in multiple jurisdictions for purposes of any of the Covered
Margin Requirements.

“Principal” means the market participant whose information is disclosed in this
Letter, as identified in Section 1(a).

“Recipient” means the derivatives counterparty of Principal to whom this Letter
is or will be delivered.

A-1

--------------------------------------------------------------------------------

 

Appendix II:  Definitions – Canada Information

 

Canada AANA” means an amount in CAD equal to the aggregate month-end average
notional amount of E-22 NCC Derivatives for March, April and May of a given year
for a Canada AANA Group, excluding inter-affiliate transactions but, for the
avoidance of doubt, including physically settled foreign exchange forward
transactions and physically settled foreign exchange swaps.

 

“Canada AANA Group” means a group of entities for which consolidated financial
statements are prepared.42

 

“Canada Branch FRFI” means any of the following: (i) a Canadian branch of an
authorized foreign bank established under the Bank Act (Canada); and (ii) a
branch of a foreign company conducting insurance business in Canada under the
Insurance Companies Act (Canada).43

 

“Canada OSFI Margin Requirements” means Guideline E-22.

 

“Canada Ultimate Parent” means the person identified in Section 2(c)(i)(2) of
this Letter.

 

“Covered Entity” means an E-22 Financial Entity that belongs to a Canada AANA
Group44 for which the Canada AANA for 2016 or any year thereafter exceeds CAD
$12 billion.  Notwithstanding the foregoing, Covered Entity does not include any
entity that is an Excluded Covered Entity.

 

“Domestic FRFI” means any of the following:  (i) a bank organized under the Bank
Act (Canada); (ii) a bank holding company organized under the Bank Act (Canada);
(iii) a company organized under the Trust and Loan Companies Act (Canada); (iv)
an association organized under the Cooperative Credit Associations Act (Canada);
(v) a company organized under the Insurance Companies Act (Canada); and (vi) an
insurance holding company organized under the Insurance Companies Act (Canada).

 

“E-22 Derivative” means a financial contract whose value depends on, or is
derived from, the value of one or more underlying reference assets.  The value
can be determined by fluctuations of the underlying asset, which may include
stocks, bonds, commodities, currencies, interest rates and market
indices.  Physically settled commodity transactions are not included in the
definition of “E-22 Derivative”.

 

 

42

For purposes of Guideline E-22, a Canada AANA Group can consist of a single
entity.

43

While the Insurance Companies Act (Canada) does not use the concept of a branch,
OSFI refers to a foreign company in respect of its insurance business in Canada
as operating on a branch basis.  See footnote 6 of Guideline E-22.  

44

For the purposes of applying the Covered Entity definition to investment funds,
OSFI provides in Guideline E22 as follows:  

[i]nvestment funds that are managed by an investment advisor are considered
distinct entities that are treated separately when applying the threshold [i.e.,
the CAD $12 billion threshold] as long as the funds are distinct legal entities
that are not collateralised by or are otherwise guaranteed or supported by other
investment funds or the investment advisor in the event of fund insolvency or
bankruptcy.

 

A-2

--------------------------------------------------------------------------------

 

“E-22 Financial Entity” means a legal entity whose main business includes the
management of financial assets, lending, factoring, leasing, provision of credit
enhancements, securitisation, investments, financial custody, proprietary
trading and other financial services activities.  This includes (but is not
limited to) deposit-taking institutions, insurance companies, pension funds,
hedge funds, and asset managers.

“E-22 NCC Derivative” means an E-22 Derivative that is not cleared through a
central counterparty.

“Excluded Covered Entity” means the Bank for International Settlements, central
counterparties, Excluded Entities, Exempt Multilateral Development Institutions,
public sector entities, multilateral development banks eligible for a zero risk
weight under OSFI’s Capital Adequacy Requirements (CAR) Guideline and
sovereigns.

“Excluded Entities” means (i) treasury affiliates that undertake risk management
activities on behalf of affiliates within a corporate group; (ii) any special
purpose entity (“SPE”) established for the purpose of financing a specific pool
or pools of assets or underwriting a specific set of risk exposures, in each
case, by incurring indebtedness; provided that the indebtedness of the SPE,
including obligations owing to the SPE’s swap counterparties, is secured by the
specific pool or pools of financed assets; (iii) any SPE established by an
investment fund for the purpose of acquiring and holding real estate or other
physical assets on behalf of or at the direction of the investment fund; (iv)
any SPE established for the purpose of acquiring or investing in real estate;
and (v) any collective investment vehicle established for the purpose of
investing in real estate or other physical assets.

“Exempt Multilateral Development Institutions” means the International Bank for

Reconstruction and Development, the International Finance Corporation, the Asian
Development Bank, the African Development Bank, the European Bank for
Reconstruction and Development, the Inter-American Development Bank, the
European Investment Bank, the European Investment Fund, the Nordic Investment
Bank, the Caribbean Development Bank, the Islamic Development Bank, the Council
for Europe Development Bank and the International Finance Facility for
Immunisation.

“Guideline E-22” means OSFI Guideline E-22 Margin Requirements for Non-Centrally
Cleared Derivatives published by the OSFI in February 2016.

“OSFI” means the Office of the Superintendent of Financial Institutions Canada.

“public sector entities” means (i) entities directly or wholly owned by a
government; (ii) schools boards, hospitals, universities and social service
programs that receive regular government financial support and (iii)
municipalities.

 

A-3

--------------------------------------------------------------------------------

 

Appendix III:  Definitions – EU Information

Article 1(4)(a) Entity” means a member of the European System of Central Banks
and other Member States’ bodies performing similar functions and other European
Union public bodies charged with or intervening in the management of public
debt.

“Article 1(4)(b) Entity” means the Bank for International Settlements.

“Article 1(4)(c) Entity” means any central bank or public bodies charged with or
intervening in the management of public debt in Japan or the United States of
America.

“Article 1(5)(a) Entity” means any multilateral development banks, as listed
under Section 4.2 of Part 1 of Annex VI to Directive 2006/48/EC.

“Article 1(5)(b) Entity” means any public sector entities within the meaning of
point (18) of Article 4 of Directive 2006/48/EC where they are owned by central
governments and have explicit guarantee arrangements provided by central
governments.

“Article 1(5)(c) Entity” means the European Financial Stability Facility and the
European Stability Mechanism.

“CCP” means a legal person that interposes itself between the counterparties to
the contracts traded on one or more financial markets, becoming the buyer to
every seller and the seller to every buyer.

“Draft EU Margin Requirements” means the final draft regulatory technical
standards on riskmitigation techniques for OTC derivative contracts not cleared
by a CCP under Article 11(15) of EMIR dated March 8, 2016.

“DSF Guarantee” means an EU Guarantee provided by an FC to a Third Country
Entity that, under Article 2(1) of Regulation (EU) No 285/2014 of the European
Parliament and of the Council with regard to regulatory technical standards on
direct, substantial and foreseeable effect of contracts within the Union and to
prevent the evasion of rules and obligations dated 13 February 2014, causes one
or more OTC derivative contracts between the Third Country Entity and a
counterparty to have a “direct, substantial and foreseeable effect” within the
European Union.

“EMIR” means Regulation (EU) No 648/2012 of the European Parliament and of the
Council on OTC derivatives, central counterparties and trade repositories dated
4 July 2012.

“EU AANA” means an aggregate month-end average notional amount of non-centrally
cleared derivatives, as calculated in accordance with the Draft EU Margin
Requirements.

“EU AANA Group” means a “group,” as defined in Article 2, paragraph 16 of EMIR.

“EU Guarantee” means a “guarantee,” as defined in Article 1 of Regulation (EU)
No 285/2014 of the European Parliament and of the Council with regard to
regulatory technical standards on direct, substantial and foreseeable effect of
contracts within the Union and to prevent the evasion of rules and obligations
dated 13 February 2014.

A-4

--------------------------------------------------------------------------------

 

“EU Ultimate Parent” means the “parent undertaking,” as such term is defined in
Article 2(21) of EMIR.

“European Union” or “Union” means the economic and political union established
in 1993 by the Maastricht Treaty, with the aim of achieving closer economic and
political union between member states that are primarily located in Europe.

“Exempt Entity” means an Article 1(4)(a) Entity, an Article 1(4)(b) Entity, an
Article 1(4)(c) Entity, an Article 1(5)(a) Entity, an Article 1(5)(b) Entity, an
Article 1(5)(c) Entity, or a Non-Undertaking.

“FC” means “financial counterparty,” within the meaning of Article 2(8) of
Regulation (EU) No 648/2012.

“Member States” has the meaning given to it in EMIR.

“NFC” means an undertaking established in the European Union other than a CCP or
an FC.

“NFC-” means an NFC that is not an NFC+.

“NFC+” means an NFC that meets the conditions referred to in Article 10(1)(b) of
EMIR.

“Non-Undertaking” means a natural or legal person who/which is not an
undertaking for purposes of EMIR.45

“Third Country Entity” means an entity that is a “third country entity” as that
term is used in EMIR.46

 

45

The concept of an “undertaking” is not defined in EMIR.  The European
Commission, in its EMIR FAQs (available at
http://ec.europa.eu/internal_market/financial-markets/docs/derivatives/emir-faqs_en.pdf)
has given its interpretation of what constitutes an “undertaking” for EMIR
purposes.

46

The term “third country entity” is not defined in EMIR. However, in the context
of application of certain obligations, EMIR distinguishes between entities that
are established in the EU and entities that are not established in the EU. For
the purposes of this question therefore, a “third country entity” means an
entity that is not established in the EU (subject to the points below).

The meaning of “established” has also not been defined in this context –
existing commentary from European authorities suggests that it refers to the
jurisdiction in which an entity is incorporated or otherwise constituted (rather
than any physical presence from which it does business, to the extent that this
differs from its jurisdiction of incorporation or constitution); for example, an
entity which is incorporated outside the EU but has a physical presence in the
EU by way of a branch would still be a third country entity. Each entity must
determine for itself where it is “established” for these purposes.

A-5

--------------------------------------------------------------------------------

 

Appendix IV:  Definitions – Japan Information

Cabinet Office Ordinance on Financial Instrument Businesses etc.” means the
Cabinet Office Ordinance on Financial Instrument Businesses etc. (kin’yuu
shouhin torihiki gyou tou ni kansuru naikakufu rei) (Cabinet Office Ordinance
No. 52 of August 6, 2007), as amended.

“Commodity Clearing Organization” means a commodity clearing organization
(shouhin torihiki seisan kikan) as defined in Article 2, Paragraph 18 of the
Commodity Derivatives Act. “Commodity Derivatives Act” means the Commodity
Derivatives Act of Japan (shouhin sakimono torihiki hou) (Act No. 239 of August
5, 1950), as amended.

“Commodity Transaction Obligation Assumption Business” means the commodity
transaction obligation assumption business (shouhin torihiki saimu hikiuke gyou)
as defined in Article 2, Paragraph 17 of the Commodity Derivatives Act.

“Enforcement Ordinance of the FIEA” means the Enforcement Ordinance of the FIEA
(kin’yuu shouhin torihiki hou sekou rei) (Ordinance No. 321 of September 30,
1965), as amended.

“FIBO etc.” means a Financial Instruments Business Operator etc. (kin’yuu
shouhin torihiki gyousha tou) as defined in Article 34 of the FIEA. “FIEA” means
the Financial Instruments and Exchange Act of Japan (kin’yuu shouhin torihiki
hou) (Act No. 25 of April 13, 1948), as amended.

“Financial Instruments Clearing Organization” means a financial instruments
clearing organization (kin’yuu shouhin torihiki seisan kikan) as defined in
Article 2, Paragraph 29 of the FIEA.

“Financial Instruments Obligation Assumption Business” means the financial
instruments obligation assumption business (kin’yuu shouhin saimu hikiuke gyou)
as defined in Article 2, Paragraph 28 of the FIEA.

“Financial Instruments Obligation Assumption Business Operator” means a business
operator subject to an assumption of obligations of financial instruments
(kin’yuu shouhin saimu hikiuke gyou taishou gyou sha) as defined in Article 2,
Paragraph 28 of the FIEA.

“Foreign Financial Instruments Clearing Organization” means a foreign financial
instruments clearing organization (gaikoku kin’yuu shouhin torihiki seisan
kikan) as defined in Article 2, Paragraph 29 of the FIEA.

“Interoperable Clearing Organization, etc.” means an interoperable clearing
organization, etc. (renkei seisan kikan tou) as defined in Article 156-20-16,
Paragraph 1 of the FIEA.

“Interoperable Financial Instruments Obligation Assumption Business” means the
interoperable financial instruments obligation assumption business (renkei
kin’yuu shouhin saimu hikiuke gyoumu) as defined in Article 156-20-16, Paragraph
1 of the FIEA.

 

 

A-6

--------------------------------------------------------------------------------

 

“Japan AANA” means (i) in respect of the Regulated FIBO etc., an aggregate
month-end average notional amount of Principal and its Japan AANA Group
(excluding Principal) from March to May of the year immediately preceding the
Reference Year (from March to May of the Reference Year if the Reference Time
falls between September and December) of the following transactions (limited to
transactions whereby both parties fall within (x) an entity provided in Article
123, Paragraph 11, Item 1(i) or (y) an entity other than the entity provided in
Article 123, Paragraph 11, Item 4(i) of the Cabinet Office Ordinance on
Financial Instrument Businesses etc. and excluding any transactions entered into
by and among its Japan AANA Group):

 

(a)

Non-cleared OTC Derivative Transactions (except for those cleared by a
corporation or other legal entity that is established under a law other than
Japanese law and that conducts the same type of business as the Financial
Instruments Obligation Assumption Business outside of Japan with respect to the
Non-cleared OTC Derivative Transactions entered into by an entity other than the
Financial Instruments Obligation Assumption Business Operator);

 

(b)

OTC Commodity Derivative Transactions (except for those cleared by the Commodity
Clearing Organization or a corporation or other legal entity that is established
under a law other than Japanese law and that conducts the same type of business
as the Commodity Transaction Obligation Assumption Business or the business
provided for in Article 170, Paragraph 1 of the Commodity Derivatives Act
outside of Japan); and

 

(c)

foreign exchange forward transactions (sakimono gaikoku kawase torihiki),

(ii)

in respect of the Regulated FIBO etc. Equivalent at Offshore, an estimated
aggregate month-end average notional amount of Principal and its Japan AANA
Group (excluding Principal) from March to May of the year immediately preceding
the Reference Year (from March to May of the Reference Year if the Reference
Time falls between September and December) that are determined in a reasonable
manner based on various factors including, but not limited to, certain features
of the transactions with respect to the following transactions (limited to
transactions whereby both parties fall within (x) an entity provided in Article
123, Paragraph 11, Item 1(i) or (y) an entity other than the entity provided in
Article 123, Paragraph 11, Item 4(i) of the Cabinet Office Ordinance on
Financial Instrument Businesses etc. and excluding any transactions entered into
by and among its Japan AANA Group):

 

(a)

OTC Derivative Transactions (except for those cleared by (x) a Financial
Instruments Clearing Organization (including an Interoperable Clearing
Organization, etc. if such Financial Instruments Clearing Organization conducts
the Interoperable Financial Instruments Obligation Assumption Business), (y) a
Foreign Financial Instruments Clearing Organization or (z) a corporation or
other legal entity that is established under a law other than Japanese law and
that conducts the same type of business as the Financial Instruments Obligation
Assumption Business outside of Japan);

 

A-7

--------------------------------------------------------------------------------

 

 

(b)

OTC Commodity Derivative Transactions (except for those cleared by the Commodity
Clearing Organization or a corporation or other legal entity that is established
under a law other than Japanese law and that conducts the same type of business
as the Commodity Transaction Obligation Assumption Business or the business
provided for in Article 170, Paragraph 1 of the Commodity Derivatives Act
outside of Japan); and

 

 

(c)

foreign exchange forward transactions, and

(iii)

in respect of the Regulated Trustee, an aggregate month-end average notional
amount of Principal as trustee for a trust from March to May of the year
immediately preceding the Reference Year (from March to May of the Reference
Year if the Reference Time falls between September and December) with respect to
the following transactions (limited to transactions whereby both parties fall
within (x) an entity provided in Article 123, Paragraph 11, Item 1(i) or (y) an
entity other than the entity provided in Article 123, Paragraph 11, Item 4(i) of
the Cabinet Office Ordinance on Financial Instrument Businesses etc.):

 

 

(a)

Non-cleared OTC Derivative Transactions;

 

(b)

OTC Commodity Derivative Transactions (except for those cleared by the Commodity
Clearing Organization or a corporation or other legal entity that is established
under a law other than Japanese law and that conducts the same type of business
as the Commodity Transaction Obligation Assumption Business or the business
provided for in Article 170, Paragraph 1 of the Commodity Derivatives Act
outside of Japan); and

 

(c)

foreign exchange forward transactions.

“Japan AANA Group” means a group of the Subsidiaries etc. (if any), the Parent
Companies etc. (if any) and the Subsidiaries etc. of such Parent Companies etc.
(if any).

“Japan Margin Requirements” means the margin requirements as provided in Article
40, Item 2 of the FIEA and Article 123, Paragraph 1, Items 21-5 and 21-6 and
Paragraphs 7 to 11 of the Cabinet Office Ordinance on Financial Instrument
Businesses etc.

 

“Japan Ultimate Parent” means each person identified in Section 4(c)(ii) of this
Letter.

 

“Non-cleared OTC Derivative Transaction” means a non-cleared OTC derivative
transaction (hi seisan tentou deribathibu torihiki) as defined in Article 123,
Paragraph 1, Item 21-5 of the Cabinet Office Ordinance on Financial Instrument
Businesses etc.

 

“OTC Commodity Derivative Transaction” means an OTC commodity derivative
transaction (tentou shouhin deribathibu torihiki) as defined in Article 2,
Paragraph 14 of the Commodity Derivatives Act.

“OTC Derivative Transaction” means an OTC derivative transaction (tentou
deribathibu torihiki) as defined in Article 2, Paragraph 22 of the FIEA.

A-8

--------------------------------------------------------------------------------

 

“Parent Companies etc.” means parent companies etc. (oya gaisha tou) as defined
in Article 1516, Paragraph 3 of the Enforcement Ordinance of the FIEA.

“Reference Time” means the time when a Non-cleared OTC Derivative Transaction is
entered into.

“Reference Year” means the year into which the Reference Time falls.

“Regulated FIBO etc.” means a FIBO etc. which does not fall into any of the
categories provided in Article 123, Paragraph 10, Item 4(i) and (ro) of the
Cabinet Office Ordinance on Financial Instrument Businesses etc. (excluding a
FIBO etc. which falls into the category of the Regulated Trustee).

“Regulated FIBO etc. Equivalent at Offshore” means a person (i) who is not a
FIBO etc. and

(ii) which satisfies the conditions provided in Article 123, Paragraph 10, Item
1(i) and (ro) of the Cabinet Office Ordinance on Financial Instrument Businesses
etc.

“Regulated Trustee” means a FIBO etc. which acts as trustee for a trust whose
trust assets do not satisfy the condition provided in Article 123, Paragraph 10,
Item 2 of the Cabinet Office Ordinance on Financial Instrument Businesses
etc.  For the avoidance of doubt, Non-cleared OTC Derivative Transactions which
belong to such trust will not be exempt from the Japan Margin Requirements.

“Subsidiaries etc.” means subsidiaries etc. (ko gaisha tou) as defined in
Article 15-16, Paragraph 3 of the Enforcement Ordinance of the FIEA.

 

A-9

--------------------------------------------------------------------------------

 

Appendix V:  Definitions – Switzerland Information

“FC-” means a “financial counterparty” which is small within the meaning of
Article 99 FMIA in conjunction with Article 88 (2) FMIO.

“FC+” means a “financial counterparty” within the meaning of Article 93 (2) FMIA
which is not an FC-.

“FMIA” means the Swiss Federal Act on Financial Market Infrastructures and
Market Conduct in Securities and Derivatives Trading of 19 June 2015.

“FMIA AANA” means an aggregate month-end average notional amount of
non-centrally cleared derivatives, as calculated in accordance with Article
131(4)(a) and (5)(a–d) FMIO respectively.

“FMIA AANA Group” means a financial group, an insurance group or any group
within the meaning of Article 131(4)(a) and (5)(a–d) FMIO, respectively.

“FMIA Article 93(4)(a) Entity” means multilateral development banks.

“FMIA Article 93(4)(b) Entity” means organisations, including social security
institutions, belonging to the Swiss Confederation, cantons or communes or for
which the Swiss Confederation, canton or commune in question is liable and
provided that they are not Swiss financial counterparties.

“FMIA Article 94(1)(a) Entity” means the Swiss Confederation, cantons and
communes.

“FMIA Article 94(1)(b) Entity” means the Swiss National Bank.

“FMIA Article 94(1)(c) Entity” means the Bank for International Settlements.

“FMIA Article 94(2) Entity” means an entity excluded from Chapter 1 (Derivatives
Trading) of Title 3 (Market Conduct) of FMIA, by the Federal Council under
Article 94(2) of FMIA and accordingly includes an entity falling within the list
of public state bodies set out in Article 79 of FMIO, namely: (a) foreign
central banks; (b) the European Central Bank; (c) the European Financial
Stability Facility; (d) the European Stability Mechanism; (e) official bodies or
state departments that are responsible for or involved in administering the
national debt; and (f) financial institutions set up by a central government or
by the government of a subordinate regional body in order to grant promotional
loans on the state’s behalf on a non-competitive, non-profit-oriented basis.

“FMIA Exempt Entity” means a FMIA Article 93(4)(a) Entity, a FMIA Article
93(4)(b) Entity, a FMIA Article 94(1)(a) Entity, a FMIA Article 94(1)(b) Entity,
a FMIA Article 94(1)(c) Entity, a FMIA Article 94(2) Entity, or a FMIA
Non-Undertaking Entity.

“FMIA Margin Requirements” means the FMIA margin requirements pursuant to
Article 110 through 111 FMIA and Art. 94 and Art. 100 through 107 FMIO.

“FMIA Ultimate Parent” means the “parent undertaking” (as such term is defined
in Art. 3(1)(a) FMIA).

A-10

--------------------------------------------------------------------------------

 

“FMIA Non-Undertaking Entity” means a counterparty that is not an undertaking
(Unternehmen/Entreprise) within the meaning of Article 77 FMIO.

“FMIA Third-Country Entity” means an entity that is a “third country entity”
(ausländische Gegenpartei/contrepartie étrangère) as that term is used in FMIA
and FMIO.47

“FMIO” means the Swiss Federal Council Ordinance on Financial Market
Infrastructures and Market Conduct in Securities and Derivatives Trading of 25
November 2015.

“NFC-” means a “non-financial counterparty” which is small within the meaning of
Article 98 FMIA in conjunction with Article 88 (1) FMIO.

“NFC+” means a “non-financial counterparty” within the meaning of Article 93 (3)
FMIA which is not an NFC-.

 

47

The term “third country entity” (ausländische Gegenpartei/contrepartie
étrangère) is not defined in the FMIA/FMIO. However, in the context of
application of certain obligations, the FMIA distinguishes between entities that
have their registered seat in Switzerland and entities that do not have their
registered seat in Switzerland. As a result, if the counterparty has its
registered seat in Switzerland it is subject to FMIA and therefore should not be
considered as a third country entity from a FMIA perspective. A “FMIA Third
Country Entity” means an entity that has no registered seat in Switzerland and
is not a Swiss branch of a FMIA third country entity that is exceptionally
subjected to the FMIA by the Federal Council due to not being adequately
regulated and supervised in the third country entity’s home country.




A-11

--------------------------------------------------------------------------------

 

Appendix VI:  Definitions – United States Information

“Affiliate” means (i) in the case of the PR Margin Requirements, an “affiliate,”
as defined in PR Reg. _.2 and (ii) in the case of the CFTC Margin Requirements,
a “margin affiliate,” as defined in CFTC Reg. 23.151.

“CEA” means the US Commodity Exchange Act, as amended.

“CFTC” means the US Commodity Futures Trading Commission.

“CFTC Captive Finance Company Exemption” means the exemption from margin
requirements for an entity that qualifies for an exclusion from the definition
of “financial entity” in Section CEA § 2(h)(7)(C)(iii).

“CFTC Exempt Cooperative Exemption” means the exemption from margin requirements
for an entity that qualifies for an exception from clearing under a rule,
regulation, or order that the CFTC issued pursuant to its authority under
Section 4(c)(1) of the CEA concerning cooperative entities that would otherwise
be subject to the requirements of CEA § 2(h)(1)(A).48

“CFTC Financial End User” means a “financial end user” as defined in CFTC Reg.
23.151.49

“CFTC Foreign Consolidated Subsidiary” means a “foreign consolidated
subsidiary,” as defined in CFTC Reg. 23.160(a)(1).

“CFTC Guarantee” means a “guarantee” as defined in CFTC Reg. 23.160(a)(2).50

“CFTC Margin Requirements” means the margin requirements adopted by the CFTC
pursuant to CEA § 4s(e).

“CFTC Non-Financial Entity Exemption” means the exemption from margin
requirements for an entity that does not meet the general definition of
“financial entity” in CEA § 2(h)(7)(C)(i).

“CFTC Small Bank Exemption” means the exemption from margin requirements for an
entity that qualifies for an exclusion from the definition of “financial entity”
in CEA § 2(h)(7)(C)(ii) and CFTC Regulation 50.50(d).

 

48

See CFTC Regulation 50.51.

49

This definition, as it existed at the time of publication, is provided at the
end of this Letter for ease of reference.

50

Solely for ease of reference, as of the date of publication of this Letter, CFTC
Reg. 23.160(a)(2) states:  Guarantee means an arrangement pursuant to which one
party to an uncleared swap has rights of recourse against a guarantor, with
respect to its counterparty’s obligations under the uncleared swap. For these
purposes, a party to an uncleared swap has rights of recourse against a
guarantor if the party has a conditional or unconditional legally enforceable
right to receive or otherwise collect, in whole or in part, payments from the
guarantor with respect to its counterparty’s obligations under the uncleared
swap. In addition, in the case of any arrangement pursuant to which the
guarantor has a conditional or unconditional legally enforceable right to
receive or otherwise collect, in whole or in part, payments from any other
guarantor with respect to the counterparty’s obligations under the uncleared
swap, such arrangement will be deemed a guarantee of the counterparty’s
obligations under the uncleared swap by the other guarantor.




A-12

--------------------------------------------------------------------------------

 

“CFTC Treasury Affiliate Exemption” means the exemption from margin requirements
for an entity that satisfies the criteria in CEA § 2(h)(7)(D) and implementing
regulations.

“CFTC US Person” means a “U.S. person,” as defined in CFTC Reg.
23.160(a)(10).5151

“Clearing Requirement” means (i) in the case of a Swap, CEA § 2(h)(1) and (ii)
in the case of a Security-Based Swap, Exchange Act § 3C(a)(1).

“Exchange Act” means the US Securities Exchange Act of 1934, as amended.

“Hedging Exempt Swap” means a Swap or Security-based Swap that is exempt
pursuant to PR Reg. _.1(d), CFTC Reg. 23.150(b) or Section 15F(e)(4) of the
Exchange Act.

“Major Security-Based Swap Participant” means a “major security-based swap
participant,” as defined in Exchange Act § 3(a)(67) and the rules adopted
thereunder.

“Major Swap Participant” means a “major swap participant,” as defined in CEA §
1a(33).

“Material Swaps Exposure” means “material swaps exposure,” as defined in PR Reg.
_.2 and CFTC Reg. 23.151.

“PR Financial End User” means a “financial end user,” as defined in PR Reg.
_.2.52

“PR Foreign Consolidated Subsidiary” means a Swap Entity that is a Subsidiary of
an entity that is organized under the laws of the United States or any US State.

“PR Margin Requirements” means the margin requirements adopted by a Prudential
Regulator pursuant to CEA § 4s(e) and Exchange Act § 15F(e).

“PR US Branch” means a branch or agency organized or licensed under the laws of
the United States or any US State.

 

 

 

 

51

Solely for ease of reference, as of the date of publication of this Letter, CFTC
Reg. 23.160(a)(10) states:

U.S. person means: (i) A natural person who is a resident of the United States;
(ii) An estate of a decedent who was a resident of the United States at the time
of death; (iii) A corporation, partnership, limited liability company, business
or other trust, association, joint-stock company, fund or any form of entity
similar to any of the foregoing (other than an entity described in paragraph
(a)(10)(iv) or (v) of this section) (a “legal entity”), in each case that is
organized or incorporated under the laws of the United States or that has its
principal place of business in the United States, including any branch of such
legal entity; (iv) A pension plan for the employees, officers or principals of a
legal entity described in paragraph (a)(10)(iii) of this section, unless the
pension plan is primarily for foreign employees of such entity; (v) A trust
governed by the laws of a state or other jurisdiction in the United States, if a
court within the United States is able to exercise primary supervision over the
administration of the trust; (vi) A legal entity (other than a limited liability
company, limited liability partnership or similar entity where all of the owners
of the entity have limited liability) that is owned by one or more persons
described in paragraphs (a)(10)(i) through (v) of this section and for which
such person(s) bears unlimited responsibility for the obligations and
liabilities of the legal entity, including any branch of the legal entity; or
(vii) An individual account or joint account (discretionary or not) where the
beneficial owner (or one of the beneficial owners in the case of a joint
account) is a person described in paragraphs (a)(10)(i) through (vi) of this
section.

52

This definition, as it existed at the time of publication, is provided at the
end of this Letter for ease of reference.

 

 

A-13

--------------------------------------------------------------------------------

 

“PR US Person” means (i) an entity organized under the laws of the United States
or any State other than a US branch, office or agency of a non-US bank or (ii) a
natural person who is a resident of the United States.53

 

“Prudential Regulator” means a “prudential regulator,” as defined in CEA §
1a(39).

 

“SEC” means the US Securities and Exchange Commission.

 

“Security-Based Swap” means a “security-based swap,” as defined in Exchange Act
§ 3(a)(68) and the rules adopted thereunder.

 

“Security-Based Swap Dealer” means a “security-based swap dealer,” as defined in
Exchange Act § 3(a)(71) and the rules adopted thereunder.

 

“Subsidiary” means a “subsidiary,” as defined in PR Reg. _.2.54

 

“Swap” means a “swap,” as defined in CEA § 1a(47) and the rules adopted
thereunder.

 

“Swap Dealer” means a “swap dealer,” as defined in CEA § 1a(49) and the rules
adopted thereunder.

 

“Swap Entity” means a Swap Dealer, a Security-Based Swap Dealer, a Major Swap
Participant or a Major Security-Based Swap Participant.

 

“Swaps Hedging Exemption” means the exemptions from the PR Margin Requirements
pursuant to PR Reg. _.1(d)(1) or from the CFTC Margin Requirements pursuant to
CFTC Reg. 23.150(b).

 

“Swaps Hedging Exemption Reporting Requirement” means the reporting requirements
of CFTC Reg. 50.50(b).

 

“Swaps Hedging Requirement” means the requirements of CFTC Reg. 50.50(c).

 

“Uncleared Swap” means, (i) in the case of the PR Margin Requirements, a
“non-cleared swap,” as defined in PR Reg. _.2 and (ii) in the case of the CFTC
Margin Requirements, an “uncleared swap,” as defined in CFTC Reg. 23.151.

 

 

53

PR Reg. _.9(b)(1).

54

Solely for ease of reference, as of the date of publication of this Letter, PR
Reg. _.2 states, in relevant part:

Subsidiary. A company is a subsidiary of another company if: (1) The company is
consolidated by company on financial statements the other prepared in accordance
with U.S. Generally Accepted Accounting Principles, the International Financial
Reporting Standards, or other similar standards; (2) For a company that is not
subject to such principles or standards, if consolidation as described in
paragraph (1) of this definition would have occurred if such principles or
standards had applied; or (3) [The Agency] has determined that the company is a
subsidiary of another company, based on [Agency’s] conclusion that either
company provides significant support to, or is materially subject to the risks
of loss of, the other company.




A-14

--------------------------------------------------------------------------------

 

“Uncleared Security-Based Swap” means, (i) in the case of the PR Margin
Requirements, a “non-cleared security-based swap,” as defined in PR Reg. _.2 and
(ii) in the case of the CFTC Margin Requirements, an “uncleared security-based
swap,” as defined in CFTC Reg. 23.151.

“US AANA” means the average daily aggregate notional amount of Uncleared Swaps,
Uncleared Security-Based Swaps, Foreign Exchange Swaps and Foreign Exchange
Forwards (other than Hedging Exempt Swaps) for March, April and May of [relevant
year], where such amounts are calculated only for business days and transactions
between Affiliates are only counted once.

“US AANA Group” means a group of Affiliates.

“US Foreign Exchange Forward” means a “foreign exchange forward,” as defined in
CEA § 1a(24).

“US Foreign Exchange Swap” means a “foreign exchange swap,” defined in CEA §
1a(25).

“US Margin Requirements” means the PR Margin Requirements and the CFTC Margin
Requirements.

“US Ultimate Parent” means the person identified in Section 6(e)(i)(2) of this
Letter.

A-15

--------------------------------------------------------------------------------

 

“CFTC Financial End User”

The definition of “financial end user” in CFTC Regulation 23.150 (as of June 30,
2016) is provided below solely for ease of reference.

Financial end user means—  

(1)

A counterparty that is not a swap entity and that is:  

 

(i)

A bank holding company or a margin affiliate thereof; a savings and loan holding
company; a U.S. intermediate holding company established or designated for
purposes of compliance with 12 C.F.R. 252.153; or a nonbank financial
institution supervised by the Board of Governors of the Federal Reserve System
under Title I of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(12 U.S.C. 5323);  

 

(ii)

A depository institution; a foreign bank; a Federal credit union or State credit
union as defined in section 2 of the Federal Credit Union Act (12 U.S.C. 1752(1)
and (6)); an institution that functions solely in a trust or fiduciary capacity
as described in section 2(c)(2)(D) of the Bank Holding Company Act (12 U.S.C.
1841(c)(2)(D)); an industrial loan company, an industrial bank, or other similar
institution described in section 2(c)(2)(H) of the Bank Holding Company Act (12
U.S.C. 1841(c)(2)(H));

 

(iii)

An entity that is state-licensed or registered as:

 

(A)

A credit or lending entity, including a finance company; money lender;
installment lender; consumer lender or lending company; mortgage lender, broker,
or bank; motor vehicle title pledge lender; payday or deferred deposit lender;
premium finance company; commercial finance or lending company; or commercial
mortgage company; except entities registered or licensed solely on account of
financing the entity’s direct sales of goods or services to customers;

 

(B)

A money services business, including a check casher; money transmitter; currency
dealer or exchange; or money order or traveler’s check issuer;

 

(iv)

A regulated entity as defined in section 1303(20) of the Federal Housing
Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4502(20)) or
any entity for which the Federal Housing Finance Agency or its successor is the
primary federal regulator;

 

(v)

Any institution chartered in accordance with the Farm Credit Act of 1971, as
amended, 12 U.S.C. 2001 et seq. that is regulated by the Farm Credit
Administration;

 

A-16

--------------------------------------------------------------------------------

 

 

(vi)

A securities holding company; a broker or dealer; an investment adviser as
defined in section 202(a) of the Investment Advisers Act of 1940 (15 U.S.C.
80b-2(a)); an investment company registered with the Securities and Exchange
Commission under the Investment Company Act of 1940 (15 U.S.C. 80a–1 et seq.), a
company that has elected to be regulated as a business development company
pursuant to section 54(a) of the Investment Company Act of 1940 (15 U.S.C.
80a–53(a)), or a person that is registered with the U.S. Securities and Exchange
Commission as a security-based swap dealer or a major security-based swap
participant pursuant to the Securities Exchange Act of 1934 (15 U.S.C. 78a et
seq.).

 

(vii)

A private fund as defined in section 202(a) of the Investment Advisers Act of
1940 (15 U.S.C. 80–b–2(a)); an entity that would be an investment company under
section 3 of the Investment Company Act of 1940 (15 U.S.C. 80a–3) but for
section 3(c)(5)(C); or an entity that is deemed not to be an investment company
under section 3 of the Investment Company Act of 1940 pursuant to Investment
Company Act Rule 3a–7 (§ 270.3a–7 of this title) of the Securities and Exchange
Commission;

 

(viii)

A commodity pool, a commodity pool operator, a commodity trading advisor, a
floor broker, a floor trader, an introducing broker or a futures commission
merchant;

 

(ix)

An employee benefit plan as defined in paragraphs (3) and (32) of section 3 of
the Employee Retirement Income and Security Act of 1974 (29 U.S.C. 1002);

 

(x)

An entity that is organized as an insurance company, primarily engaged in
writing insurance or reinsuring risks underwritten by insurance companies, or is
subject to supervision as such by a State insurance regulator or foreign
insurance regulator;  

 

(xi)

An entity, person, or arrangement that is, or holds itself out as being, an
entity, person, or arrangement that raises money from investors, accepts money
from clients, or uses its own money primarily for investing or trading or
facilitating the investing or trading in loans, securities, swaps, funds, or
other assets; or  

 

(xii)

An entity that would be a financial end user described in paragraph (1) of this
definition or a swap entity if it were organized under the laws of the United
States or any State thereof.

(2)

The term “financial end user” does not include any counterparty that is:  

 

(i)

A sovereign entity;  

 

(ii)

A multilateral development bank;  

 

(iii)

The Bank for International Settlements;  

 

(iv)

An entity that is exempt from the definition of financial entity pursuant to
section 2(h)(7)(C)(iii) of the Act and implementing regulations;  

 

(v)

An affiliate that qualifies for the exemption from clearing pursuant to section
2(h)(7)(D) of the Act; or  

 

(vi)

An eligible treasury affiliate that the Commission exempts from the requirements
of §§ 23.150 through 23.161 by rule.

A-17

--------------------------------------------------------------------------------

 

“PR Financial End User”

The definition of “financial end user” in PR Regulation _.2 (as of June 30,
2016) is provided below solely for ease of reference.

Financial end user means –  

(1)

Any counterparty that is not a swap entity and that is:

 

(i)

A bank holding company or an affiliate thereof; a savings and loan holding
company; a U.S. intermediate holding company established or designated for
purposes of compliance with 12 C.F.R. 252.153; or a nonbank financial
institution supervised by the Board of Governors of the Federal Reserve System
under Title I of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(12 U.S.C. 5323);

 

(ii)

A depository institution; a foreign bank; a Federal credit union or State credit
union as defined in section 2 of the Federal Credit Union Act (12 U.S.C. 1752(1)
& (6)); an institution that functions solely in a trust or fiduciary capacity as
described in section 2(c)(2)(D) of the Bank Holding Company Act (12 U.S.C.
1841(c)(2)(D)); an industrial loan company, an industrial bank, or other similar
institution described in section 2(c)(2)(H) of the Bank Holding Company Act (12
U.S.C. 1841(c)(2)(H));

 

(iii)

An entity that is state-licensed or registered as:

 

(A)

A credit or lending entity, including a finance company; money lender;
installment lender; consumer lender or lending company; mortgage lender, broker,
or bank; motor vehicle title pledge lender; payday or deferred deposit lender;
premium finance company; commercial finance or lending company; or commercial
mortgage company; except entities registered or licensed solely on account of
financing the entity’s direct sales of goods or services to customers;

 

(B)

A money services business, including a check casher; money transmitter; currency
dealer or exchange; or money order or traveler’s check issuer;

 

(iv)

A regulated entity as defined in section 1303(20) of the Federal Housing
Enterprises Financial Safety and Soundness Act of 1992, as amended (12 U.S.C.
4502(20)) or any entity for which the Federal Housing Finance Agency or its
successor is the primary federal regulator;

 

(v)

Any institution chartered in accordance with the Farm Credit Act of 1971, as
amended, 12 U.S.C. 2001 et seq., that is regulated by the Farm Credit
Administration;

A-18

--------------------------------------------------------------------------------

 

 

(vi)

A securities holding company; a broker or dealer; an investment adviser as
defined in section 202(a) of the Investment Advisers Act of 1940 (15 U.S.C.
80b-2(a)); an investment company registered with the U.S. Securities and
Exchange Commission under the Investment Company Act of 1940 (15 U.S.C. 80a–1 et
seq.); or a company that has elected to be regulated as a business development
company pursuant to section 54(a) of the Investment Company Act of 1940 (15
U.S.C. 80a–53(a));

 

(vii)

A private fund as defined in section 202(a) of the Investment Advisers Act of
1940 (15 U.S.C. 80–b– 2(a)); an entity that would be an investment company under
section 3 of the Investment Company Act of 1940 (15 U.S.C. 80a–3) but for
section 3(c)(5)(C); or an entity that is deemed not to be an investment company
under section 3 of the Investment Company Act of 1940 pursuant to Investment
Company Act Rule 3a–7 (17 C.F.R. 270.3a–7) of the U.S. Securities and Exchange
Commission;

 

(viii)

A commodity pool, a commodity pool operator, or a commodity trading advisor as
defined, respectively, in section 1a(10), 1a(11), and 1a(12) of the Commodity
Exchange Act of 1936 (7 U.S.C. 1a(10), 1a(11), and 1a(12)); a floor broker, a
floor trader, or introducing broker as defined, respectively, in 1a(22), 1a(23)
and 1a(31) of the Commodity Exchange Act of 1936 (7 U.S.C. 1a(22), 1a(23), and
1a(31)); or a futures commission merchant as defined in 1a(28) of the Commodity
Exchange Act of 1936 (7 U.S.C. 1a(28));

 

(ix)

An employee benefit plan as defined in paragraphs (3) and (32) of section 3 of
the Employee Retirement Income and Security Act of 1974 (29 U.S.C. 1002);

 

(x)

An entity that is organized as an insurance company, primarily engaged in
writing insurance or reinsuring risks underwritten by insurance companies, or is
subject to supervision as such by a State insurance regulator or foreign
insurance regulator;

 

(xi)

An entity, person or arrangement that is, or holds itself out as being, an
entity, person, or arrangement that raises money from investors, accepts money
from clients, or uses its own money primarily for the purpose of investing or
trading or facilitating the investing or trading in loans, securities, swaps,
funds or other assets for resale or other disposition or otherwise trading in
loans, securities, swaps, funds or other assets; or  

 

(xii)

An entity that would be a financial end user described in paragraph (1) of this
definition or a swap entity, if it were organized under the laws of the United
States or any State thereof.

(2)

The term “financial end user” does not include any counterparty that is:  

 

 

(i)

A sovereign entity;  

 

 

(ii)

A multilateral development bank;  

 

 

(iii)

The Bank for International Settlements;  

A-19

--------------------------------------------------------------------------------

 

 

(iv)

An entity that is exempt from the definition of financial entity pursuant to
section 2(h)(7)(C)(iii) of the Commodity Exchange Act of 1936

(7 U.S.C. 2(h)(7)(C)(iii)) and implementing regulations; or  

 

(v)

An affiliate that qualifies for the exemption from clearing pursuant to section
2(h)(7)(D) of the Commodity Exchange Act of 1936 (7 U.S.C. 2(h)(7)(D)) or
section 3C(g)(4) of the Securities Exchange Act of 1934 (15

U.S.C. 78c-3(g)(4)) and implementing regulations.

A-20